Exhibit 10.1

 

CRA INTERNATIONAL, INC.

 

CASH INCENTIVE PLAN

 

1.                                      Purpose of the Plan.   The purpose of
the CRA International, Inc. Cash Incentive Plan is to promote the growth and
performance of the Company by: (i) linking a portion of the total compensation
for certain key employees to attainment of such corporate, subsidiary and
business unit objectives as shall be approved by the Committee for each Plan
Year or other Award Period; and (ii) assisting in the attraction, retention and
motivation of certain key employees.

 

2.                                      Definitions.  Wherever the following
capitalized terms are used in the Plan, they shall have the meanings specified
below:

 

“Affiliate” means any entity that is directly or indirectly controlled by the
Company or any entity in which the Company has a significant ownership interest,
as determined by the Committee.

 

“Award” means a right to receive an incentive payment payable in cash, in stock,
or in cash or stock at the discretion of the Company, pursuant to the terms and
conditions of the Plan and the applicable Award Agreement.

 

“Award Agreement” means any agreement evidencing or recording an Award,
including, without limitation, a term sheet, consent or vote approved by the
Committee or an agreement, in a form approved by the Committee, executed by the
Award recipient.

 

“Award Period” means, with respect to any Performance Award, the Plan Year under
which the Performance Award relates, or such longer period as may be specified
by the Company or the Committee at the time the Performance Award is granted.

 

“Board” means the Board of Directors of the Company.

 

“Change of Control” shall have the meaning set forth in Section 13.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means a committee of the Board designated by the Board to administer
the Plan which shall be comprised solely of Independent Directors.

 

“Company” means CRA International, Inc., a Massachusetts corporation.

 

“Covered Employee” means any Employee who is a “covered employee” within the
meaning of Section 162(m) of the Code.

 

“Director” means a member of the Board.

 

“Employee” means any salaried employee of the Company, any Subsidiary or any
Affiliate, including any officers or Executive Officers (whether or not a
Director), who is treated

 

--------------------------------------------------------------------------------


 

as an employee in the personnel records of the Company or its Subsidiaries or
Affiliates for the relevant period, but shall exclude individuals who are
classified by the Company, any Subsidiary or any Affiliate as (i) otherwise
employed by a third party; (ii) independent contractors; or (iii) intermittent
or temporary, in each case even if any such classification is changed
retroactively as a result of an audit, litigation, or otherwise.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Executive Officer” means a Participant the Board has designated as an executive
officer of the Company for purposes of reporting under the Exchange Act.

 

“Independent Director” means a Director who is not an Employee and who qualifies
as (i) a “non-employee director” under Rule 16b-3(b)(3) under the Exchange Act,
(ii) an “outside director” under Section 162(m) of the Code, and (iii) an
“independent director” under the rules and listing standards adopted by the
NASDAQ Exchange.

 

“Ownership Guidelines” means the Company’s stock and cash award ownership
guidelines as in effect at any time and from time to time.

 

“Participant” means any Employee granted an Award under the Plan.

 

“Performance Award” means an Award that is payable on account of the
satisfaction of one or more objective performance goals established by the
Committee for such Award and determined based on Performance Factors selected by
the Committee.

 

“Performance Factors” means the factors selected by the Committee from time to
time, including, but not limited to, the following measures to determine whether
the performance goals established by the Committee and applicable to Performance
Awards have been satisfied: revenue; net revenue; revenue growth; net revenue
growth; net revenue growth (excluding acquisitions and divestitures); earnings
before interest, taxes, depreciation and amortization (“EBITDA”); adjusted
measures of EBITDA adding back, among other expenses, non-cash expenses selected
by the Committee; funds from operations; funds from operations per share;
operating income (loss); operating income growth; operating cash flow; net
income; net income growth; pre- or after-tax income (loss); cash available for
distribution; cash available for distribution per share; cash and/or cash
equivalents available for operations; net earnings (loss); earnings (loss) per
share; earnings per share growth; return on equity; return on assets; share
price performance; total shareholder return; total shareholder return growth;
economic value added; improvement in cash-flow; and confidential business unit
objectives. Any of the following measures may be determined on a GAAP or a
non-GAAP basis, or based on an average over periods of one year or longer.

 

“Performance Formula” means, for an Award Period, the one or more objective
formulas applied against the relevant Performance Factors to determine, with
regard to the Performance Award of a particular Participant, whether all, some
portion but less than all, or none of the Performance Award has been earned for
the Award Period.

 

2

--------------------------------------------------------------------------------


 

“Plan” means this CRA International, Inc. Cash Incentive Plan, as amended from
time to time.

 

“Plan Year” means a fiscal year of the Company.

 

“Qualified Performance-Based Award” means any Performance Award or portion of a
Performance Award that is intended to satisfy the requirements for “qualified
performance-based compensation” under Section 162(m) of the Code.

 

“Service Award” means any Award other than a Performance Award.

 

“Subsidiary” means any entity, either directly or indirectly, of which the
Company owns or controls 50% or more of the outstanding shares of stock normally
entitled to vote for the election of directors or of comparable equity
participation and voting power.

 

3.                                      Administration of Plan.

 

a.              Powers of the Committee; Discretion.  The Plan shall be
administered by the Committee.  Subject to the terms of the Plan, the Committee
shall have such powers and authority as may be necessary, appropriate or
desirable for the Committee to carry out its functions as described in the Plan
or to promote the best interests of the Company with respect to the Plan. The
Committee shall have the authority in its discretion to determine: (i) which
Employees shall receive Awards; (ii) the amount and type of the Awards; and
(iii) the objectives and the other terms and conditions of such Awards,
including the Performance Factors and other terms and conditions of any
Performance Award, and whether any Performance Award is intended to be a
Qualified Performance-Based Award. Determinations by the Committee under the
Plan, including without limitation, determinations of the Participants, the
amount and timing of Awards, the terms and provisions of Awards, need not be
uniform and may be made selectively among Participants who receive or are
eligible to receive Awards. The Committee shall have the full power, discretion
and authority to interpret the Plan and any Award or Award Agreement, to
establish, amend, suspend and rescind any rules and regulations relating to the
Plan and to make all other determinations that it deems necessary or advisable
for the administration of the Plan. Subject to the terms and conditions of the
Plan, the Committee may make changes to any outstanding Award granted under the
Plan, including but not limited to (x) accelerating the vesting schedule of such
Award, (y) changing whether or not such Award is subject to the Ownership
Guidelines, and (z) changing any applicable Performance Factors or related goals
during an Award Period. The Committee may also correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award or Award
Agreement in the manner and to the extent it shall deem desirable to carry it
into effect. All such determinations shall be final, conclusive and binding on
all persons (including the Company and Participants) and for all purposes.

 

b.              Board Authority.  If the Committee does not exist, or for any
other reason determined by the Board, the Board may take any action under the
Plan that would otherwise be the responsibility of the Committee.

 

3

--------------------------------------------------------------------------------


 

c.               Delegation of Authority to Senior Officers.  The Committee may
delegate, on such terms and conditions as it determines in its sole and plenary
discretion, to one or more senior officers of the Company the authority to make
grants of Awards to officers (other than Executive Officers) and other employees
of the Company and its Affiliates (including any prospective officer, employee
or consultant). In the event that the Committee’s authority is delegated to
senior officers in accordance with the foregoing, all references in the Plan
relating to the Committee shall be interpreted in a manner consistent with the
foregoing by treating any such reference as a reference to such senior officer
for such purpose. Any action undertaken in accordance with the Committee’s
delegation of authority hereunder shall have the same force and effect as if
such action was undertaken directly by the Committee and shall be deemed for all
purposes of the Plan to have been taken by the Committee.

 

d.              Limitation on Liability.  No member of the Board or Committee,
nor any senior officer delegated authority by the Committee, shall be liable for
any action or determination made in good faith by the Board, the Committee or
such senior officer with respect to the Plan or any Award. Each member of the
Committee, each member of the Board and any such senior officer shall be fully
justified in relying, acting or failing or refusing to act, and shall not be
liable for having so relied, acted or failed or refused to act in good faith,
upon any report made by the independent public accountant of the Company and any
parent or subsidiary of the Company and upon any other information furnished in
connection with the Plan by any person or persons other than himself.

 

e.               Indemnification. The Company shall indemnify and hold harmless
each member of the Committee, and each other employee, officer or director of
the Company to whom any duty or power relating to the administration or
interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or willful bad
faith; provided, however, that approval of the Board shall be required for the
payment of any amount in settlement of a claim against any such person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Organization or By-Laws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

 

4.                                      Eligibility; Designation of
Participants.  Only Employees may receive Awards under the Plan. The Committee
shall, in its sole discretion, designate which Employees will receive Awards
hereunder in respect of any Award Period or other period. However, the grant to
a Participant of an Award hereunder shall not in any manner entitle the
Participant to receive payment in respect thereof. The determination as to
whether or not such Participant becomes entitled to payment in respect of any
Award shall be decided solely in accordance with the provisions of this Plan and
the applicable Award Agreement.  Moreover, the grant to a Participant of an
Award hereunder for a particular Award Period or other period shall not require
the grant to such Participant of an Award hereunder in any subsequent Award
Period or other

 

4

--------------------------------------------------------------------------------


 

period and the grant to one person as a Participant of an Award hereunder for an
Award Period or any other period shall not require the grant to any other person
as a Participant of an Award hereunder in such Award Period or other period.

 

5.                                      Establishment of Performance and Service
Awards.

 

a.              General.  All Awards shall be evidenced by an Award Agreement
approved by the Committee. With respect to Qualified Performance-Based Awards
for an Award Period, the Committee shall designate the Participants to receive
such Awards within the first 90 days of the Award Period (or, if shorter, within
the maximum period allowed under Section 162(m) of the Code).

 

b.              Performance Factors.  Participants shall have the payout of
their Performance Awards, if any, determined on the basis of the degree of
achievement of Performance Factors which shall be established by the Committee
in the applicable Award Agreement and which Performance Factors shall be stated
in terms of the attainment of specified levels of, percentage changes (as
compared to a prior measurement period) in any one or more of the Performance
Factors or averages or other formulaic combinations thereof. The Committee
shall, for each Performance Award, establish the Performance Factor or
Performance Factors to apply to such Award and the Performance Formula
prescribing the extent to which such Award shall be earned based upon the degree
of achievement of such Performance Factor or Performance Factors. The Committee
may determine that a Performance Award payable to any Participant shall be based
upon the attainment of a Performance Factor or Performance Factors comparable to
those in whole or in part applied to the results of a Subsidiary, division,
business unit or an individual (including the Participant).  With respect to
Qualified Performance-Based Awards, the Committee shall determine the
Performance Factors and any related Performance Formulas not later than 90
calendar days after the beginning of the Award Period (or, if shorter, within
the maximum period allowed under Section 162(m) of the Code).

 

c.               Transfer of Employment.  A Participant’s Performance Factors
may be changed by the Committee during the Award Period to reflect a change in
responsibilities provided that, in the case of Qualified Performance-Based
Awards, any such change shall be made in a manner consistent with
Section 162(m) of the Code.

 

d.              Modification of Performance Factors.  With respect to any
Performance Award, the Committee is authorized at any time during the first 90
days of the applicable Award Period (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code), or any time thereafter (but only to
the extent the exercise of such authority after such 90-day period (or such
shorter period, if applicable) would not cause a Qualified Performance-Based
Award to fail to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code), in its sole and plenary discretion, to adjust or
modify the calculation of a Performance Factor for such Performance Award (but,
if such Performance Award is a Qualified Performance-Based Award, only to the
extent permitted under Section 162(m) of the Code) (A) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction, event
or development

 

5

--------------------------------------------------------------------------------


 

affecting the Company, or any of its Affiliates, Subsidiaries, divisions,
operating units, or Employees (to the extent applicable to such Performance
Factor) or (B) in recognition of, or in anticipation of, any other unusual or
nonrecurring events affecting the Company or any of its Affiliates,
Subsidiaries, divisions, operating units or Employees (to the extent applicable
to such Performance Factor), or the financial statements of the Company or any
of its Affiliates, Subsidiaries, divisions or operating units (to the extent
applicable to such Performance Factor), or of changes in applicable rules,
rulings, regulations or other requirements of any governmental body or
securities exchange, accounting principles, law or business conditions.

 

e.               Service and Other Factors.  Participants shall have the payout
of their Service Awards, if any, determined on the basis of the degree of
achievement of service (including continued employment for a period of time) or
other conditions, which shall be established by the Committee in the applicable
Award Agreement.

 

6.                                      Certain Limitations.

 

a.              Qualified Performance-Based Awards.  Notwithstanding any other
provisions of the Plan to the contrary, the following provisions shall be
applicable to participation in the Plan by Covered Employees.

 

i.                Each such Participant’s Performance Award payable under this
Plan for an Award Period shall be based on achievement of one or more of the
Performance Factors as established by the Committee pursuant to Section 5 above
and the Committee shall not have the discretion provided in Section 5 to
increase the amount of the Performance Award payable under this Plan (except for
any increase resulting from modifications to the Award’s Performance Factors
made in accordance with Section 162(m) of the Code), but it shall in all cases
have the ability to reduce the amount of any Performance Award that would
otherwise be payable (including a reduction in such amount to zero) as set forth
in Section 7(d).

 

ii.             With respect to each such Participant, no Qualified
Performance-Based Award shall be payable hereunder except upon written
certification by the Committee that the Performance Factors have been satisfied
to a particular extent pursuant to Section 7(c).

 

b.              Maximum Award.  Notwithstanding any provisions of the Plan to
the contrary, the maximum amount payable to any Participant under Performance
Awards granted hereunder for (or attributable to, as described below) any Plan
Year shall be $8,000,000; provided, however, that if such a Participant is not a
Participant for the entire Plan Year, the maximum amount payable shall be
pro-rated based on the number of days the individual was a Participant for the
Plan Year, and provided further that to the extent that a Performance Award’s
Award Period is longer than a Plan Year, the value of the Performance Award
attributable to such Plan Year shall be pro-rated for the time in the Award
Period.

 

6

--------------------------------------------------------------------------------


 

7.                                      Payment of Performance and Service
Awards.

 

a.              Payment of Performance Awards.  A Participant must be employed
by the Company on the last day of an Award Period to be eligible for payment in
respect of a Performance Award for such Award Period.  Notwithstanding the
foregoing, in the sole discretion of the Committee, Performance Awards may be
paid to Participants who have retired or whose employment has terminated after
the beginning of the Award Period for which a Performance Award is made, or to
the designee or estate of a Participant who died prior to the last day of an
Award Period, pursuant to the terms of the Plan, including but not limited to
Section 7(b) below.

 

b.              Limitation.  A Participant shall be eligible to receive payments
in respect of a Performance Award only to the extent that (1) the Performance
Factor(s) for such Award Period are achieved and certified by the Committee in
accordance with Section 7(c) and (2) the Performance Formula(s) as applied
against such Performance Factor(s) determines that all or some portion of such
Participant’s Performance Award has been earned for the Award Period. In
addition, the payment of any amount earned under a Performance Award based on
its Performance Factors and Performance Formulas may be made subject to
additional conditions set forth in the applicable Award Agreement, including
without limitation additional service-based conditions (such as continued
employment for a period of time), as well as the Ownership Guidelines in
accordance with Section 7(h).

 

c.               Certification.  Following the completion of an Award Period,
the Committee shall meet to review and certify in writing whether, and to what
extent, the Performance Factor(s) for the Award Period have been achieved and,
if so, to calculate and certify in writing that amount of the Performance Award
earned for the Award Period based upon the Performance Formula. The Committee
shall then determine the actual size of each Participant’s Performance Award for
the Award Period and, in so doing, may apply negative discretion as authorized
by Section 7(d).

 

d.              Negative Discretion.  In determining the actual size of an
individual Performance Award for an Award Period, the Committee may, in its sole
and plenary discretion, reduce or eliminate the amount of the Performance Award
earned in the Award Period, even if applicable Performance Factors have been
attained.

 

e.               Timing of Award Payments.  The Performance Awards granted for
an Award Period shall be paid to Participant(s) as soon as administratively
possible following completion of the certifications required by Section 7(c),
unless such payment is subject to further conditions as set forth in
Section 7(b), in which case such payment will be made as soon as
administratively possible after the right to payment has become vested and
payable in accordance with such conditions. The foregoing notwithstanding, if
the payment of the Performance Award is deferred pursuant to Section 15, then
payment of such Award shall be made in accordance with that Section.

 

f.                Payments of Service Awards. A Participant shall be eligible to
receive payment in respect of a Service Award only to the extent that the
service and other conditions set

 

7

--------------------------------------------------------------------------------


 

forth in the applicable Award Agreement are satisfied.  In addition, the payment
of any amount earned under a Service Award may be made subject to the Ownership
Guidelines in accordance with Section 7(h). Payment of any Service Award will be
made as soon as administratively possible after the right to payment under such
Award Agreement has vested. The foregoing notwithstanding, if the payment of the
Service Award is deferred pursuant to Section 15(b), then payment of such Award
shall be made in accordance with that Section.

 

g.               Method of Payments.  Notwithstanding anything to the contrary
in this Plan, the Company in its sole discretion may satisfy any amounts payable
under a Performance Award in shares of common stock of the Company (“Common
Stock”) with an aggregate fair market value equal to the cash amount that would
otherwise be payable, provided that any such issuance of Common Stock shall be
made pursuant to and in accordance with a written plan (other than the Plan)
adopted by the Company pursuant to which it may make equity awards to Employees
(and potentially other participants in such plan).  For purposes of this Plan,
the fair market value of a share of Common Stock shall be the closing price per
share as reported on a nationally recognized stock exchange, or, if shares of
Common Stock are not listed on such an exchange, the mean of the bid and asked
prices per share as reported on the principal over-the-counter market in which
the shares of Common Stock are trading, or if shares of Common Stock are not
traded over-the-counter, the fair market value as determined by the Committee.

 

h.              Ownership Guidelines. Any Award may, in its Award Agreement, be
made subject to the Ownership Guidelines. Notwithstanding any other provision
hereof, if an Award is made subject to the Ownership Guidelines, any payment
otherwise due under the Award may, instead of being paid to the applicable
Participant, be held by the Company and then subsequently paid to the
Participant in accordance with the Ownership Guidelines. In addition, such Award
Agreement shall provide that if any payment under such Award is, as a result of
the Ownership Guidelines, not paid on the date that such payment would have been
made if the Award had not been subject to the Ownership Guidelines (the “Payment
Date”), and is instead paid at a later date, then the Payment Date, and not such
later date, shall be treated by the Company and the applicable Participant as
the date that such payment is made for all tax purposes, including for purposes
of any Federal, state or local taxes and any related withholding requirements.

 

8.                                      Unfunded Plan.  A Participant’s interest
in any Awards hereunder shall at all times be reflected on the Company’s books
as a general unsecured and unfunded obligation of the Company subject to the
terms and conditions of the Plan. The Plan shall not give any person any right
or security interest in any asset of the Company or any fund in which any
deferred payment is deemed invested.  Neither the Company, the Board, nor the
Committee shall be responsible for the adequacy of the general assets of the
Company to discharge the payment of its obligations hereunder nor shall the
Company be required to reserve or set aside funds therefor.

 

9.                                      Non-Alienation of Benefits.  All rights
and benefits under the Plan are personal to the Participant and neither the Plan
nor any right or interest of a Participant or any other person

 

8

--------------------------------------------------------------------------------


 

arising under the Plan is subject to voluntary or involuntary alienation, sale,
transfer, or assignment without the Company’s consent.

 

10.                               Withholding for Taxes.  Notwithstanding any
other provisions of this Plan, the Company shall have the authority to withhold
from any payment made by it under the Plan, including with respect to any
payment treated as having been made on a Payment Date in accordance with
Section 7(h) withholding on such Payment Date, such amount or amounts as may be
required for purposes of complying with any Federal, state and local tax or
withholding requirements.

 

11.                               No Right to Continued Employment or to
Participate.  Nothing in the Plan or in the grant of any Award shall interfere
with or limit in any way the right of the Company or any of its Subsidiaries or
Affiliates to terminate a Participant’s employment at any time, nor confer upon
any Participant any right to continued employment with the Company or any of its
Subsidiaries or Affiliates. Neither the adoption of the Plan nor any action by
the Committee shall be deemed to give any Employee any right to be designated as
a Participant under the Plan.

 

12.                               Non-Exclusivity of Plan.  This Plan is not
intended to and shall not preclude the Board from adopting, continuing, amending
or terminating such additional compensation arrangement as it deems desirable
for Employees.

 

13.                               Change of Control.  A Change of Control shall
mean  (i) if the Company is merged with or into or consolidated with another
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into other voting securities of the surviving entity) at least fifty percent
(50%) of the combined voting power of the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, (ii) any “person” (within the meaning of Sections 13(d) and
14(d) of the Exchange Act), other than the Company or one of its subsidiaries,
becomes a beneficial owner (within the meaning of Rule 13d-3, as amended, as
promulgated under the Exchange Act), directly or indirectly, in a single
transaction or a series of transactions, of securities representing more than
50% of the combined voting power of the Company’s then outstanding securities,
or (iii) if the Company is liquidated, or sells or otherwise disposes of
substantially all of its assets to another corporation or entity while
Performance Awards remain outstanding under the Plan. In the event of a Change
of Control, unless otherwise provided in the applicable Award agreement, or
unless provision is made in connection with the Change of Control event for
(a) assumption of Awards previously granted or (b) substitution for such Awards
of new awards covering stock of a successor corporation or its “parent
corporation” (as defined in Section 424(e) of the Code) or “subsidiary
corporation” (as defined in Section 424(f) of the Code) with appropriate
adjustments, (x) all Performance Awards shall be paid out as if the date of the
Change of Control event were the last day of the applicable Award Period and
Performance Factors had been attained at their target levels and any additional
condition to the payment of the Performance Award (including any conditions for
continued employment for a period of time) had been satisfied in full as of such
date and (y) all Service Awards shall be paid out as if any condition to the
payment of the Service Awards (including any conditions for continued employment
for a period of time) had been satisfied in full as of the date of such Change
of Control.

 

9

--------------------------------------------------------------------------------


 

14.                               Impact of Restatement of Financial Statements
upon Previous Awards.

 

a.              If any of the Company’s financial statements are restated as a
result of errors, omissions, or fraud, the Committee may (in its sole
discretion, but acting in good faith) direct that the Company recover all or a
portion of any such Performance Award or payment made to any, all or any class
of Participants with respect to any Plan Year the financial results of which are
negatively affected by such restatement. The amount to be recovered from any
Participant shall be the amount by which the affected Performance Award or
payment exceeded the amount that would have been payable to such Participant had
the financial statements been initially filed as restated, or any greater or
lesser amount (including, but not limited to, the entire Award) that the
Committee shall determine. The Committee may determine to recover different
amounts from different Participants or different classes of Participants on such
basis as it shall deem appropriate. In no event shall the amount to be recovered
by the Company from a Participant be less than the amount required to be repaid
or recovered as a matter of law. The Committee shall determine whether the
Company shall effect any such recovery (i) by seeking repayment from the
Participant, (ii) by reducing (subject to applicable law and the terms and
conditions of the applicable plan, program or arrangement) the amount that would
otherwise be payable to the Participant under any compensatory plan, program or
arrangement maintained by the Company, a Subsidiary or any of its Affiliates,
(iii) by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Company’s otherwise
applicable compensation practices, or (iv) by any combination of the foregoing
or otherwise.

 

b.              Any Award granted under the Plan and the corresponding
Participant (but only with respect to such Award) shall be subject to any
policies applicable to the Company as may be adopted and/or modified from time
to time by the Company and/or applicable law or the rules of any stock exchange
on which the Common Stock is listed that provide for (i) the cancellation of
such Award, (ii) reimbursement of such Award by such Participant, and
(iii) effecting any other right of recoupment of equity or other compensation
provided with respect to such Award under the Plan.

 

15.                               Deferral.

 

a.              Section 162(m) Related Deferral.  Notwithstanding anything
contained herein to the contrary, in the event that all or a portion of a
Participant’s Performance Award shall be ineligible for treatment as “qualified
performance-based compensation” under Section 162(m) of the Code, the Committee,
in its sole discretion and pursuant to Section 409A of the Code, may provide
that any amount payable pursuant to such Performance Award that would not be
deductible by the Company as a result of the application of Section 162(m) shall
be deferred and paid to the Participant in the first year in which the
compensation is deductible for tax purposes.

 

10

--------------------------------------------------------------------------------


 

b.              Deferrals.  The Committee may, in its discretion, permit a
Participant to defer the receipt of payment of cash that would otherwise be due
to the Participant. If any such deferral is to be permitted by the Committee,
the Committee shall establish rules and procedures relating to such deferral in
a manner intended to comply with the requirements of Section 409A of the Code,
including, without limitation, the time when an election to defer may be made,
the time period of the deferral and the events that would result in payment of
the deferred amount, and the interest or other earnings attributable to the
deferral.

 

16.                               Amendment or Termination.  Until such time as
a “Change of Control” shall have occurred, the Board or the Committee may, in
its sole discretion, amend, suspend or terminate the Plan from time to time.
Except as provided in Section 5(d) no such termination or amendment shall alter
a Participant’s right to receive a distribution as previously earned, as to
which this Plan shall remain in effect following its termination until all such
amounts have been paid, except as the Company may otherwise determine.

 

17.                               Application of Code Section 409A.  To the
extent applicable, this Plan is intended to be administered and interpreted in a
manner that is consistent with the requirements of Section 409A of the Code.
Notwithstanding the foregoing, no particular tax result with respect to any
income recognized by a Participant in connection with the Plan is guaranteed and
each Participant shall be responsible for any taxes imposed on him in connection
with the Plan.

 

18.                               Governing Law and Interpretation.  The
validity, construction, and effect of the Plan and any rules and regulations
relating to the Plan shall be determined in accordance with the laws of the
Commonwealth of Massachusetts, without regard to the conflict of law principles
thereof. Unless otherwise indicated, all “Section” references are to sections of
the Plan. References to any law, rule or regulation shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing, or
interpreting such law, rule or regulation.

 

19.                               Severability.  Notwithstanding any other
provision or Section of the Plan, if any provision of the Plan is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any person or award, or would disqualify the Plan or any award under any law
deemed applicable by the Board or the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws (but only to such
extent necessary to comply with such laws), or if it cannot be construed or
deemed amended without, in the determination of the Board or the Committee,
materially altering the intent of the Plan or award, such provision shall be
stricken as to such jurisdiction, person or award and the remainder of the Plan
and any such award shall remain in full force and effect.

 

20.                               Effective Date.  The Plan was initially
effective for the Company’s 2007 fiscal year, and shall continue in effect,
subject to the right of the Board to terminate the Plan, on a prospective basis
only, at any time. The foregoing notwithstanding, if the Plan is terminated,
(i) any Award that is outstanding as of such termination shall remain subject to
the terms and conditions of the Plan, and (ii) any Qualified Performance-Based
Award that is outstanding as of such termination shall remain “qualified
performance-based compensation” under Section 162(m) of the Code to

 

11

--------------------------------------------------------------------------------


 

the extent permitted by Section 162(m) of the Code and the United States
Treasury Regulations promulgated thereunder.

 

Approved and adopted by the Compensation Committee of the Board of Directors
this 8th day of December, 2016.

 

 

Attested:

 

 

 

/s/ Delia Makhlouta

 

 

 

Corporate Secretary

 

12

--------------------------------------------------------------------------------